PER CURIAM.
Stepherson Foster and Joanne Foster appeal the judicial review order which directs, inter alia, that their daughter remain in the temporary custody of the Department of Children and Families [the Department] pending the end of this school year, at which time she is to be placed in the custody of her maternal aunt who resides in Pennsylvania. The Department contends that the order is neither a final order nor an appealable non-final order. We treat the appeal as a petition for writ of certiorari and direct that the circuit court reconsider one aspect of the matter.
After the circuit court entered its judicial review order, the Fosters filed a motion for rehearing which included among its various grounds that [R.126]:
“Although [the Department] has approved the mother’s aunt as acceptable for placement of the daughter ... the parents fear for the girl’s safety due to a history of sexual abuse throughout the mother’s family. [The Department] did not interview the parents about the acceptability of this home and in fact obtained the name from another family member. Because of this history, the parents had not given the aunt’s name as a potential placement.”
The circuit court denied the motion for rehearing.
It appears from the record before us that the Department may not have inquired into the alleged family history to the extent required to eliminate all concerns about the daughter’s safety. As a consequence we remand this matter for a rehearing on this issue only. If the circuit court determines that the safety of the daughter is sufficiently assured by the evidence before it, then it may reaffirm its order of placement with the maternal aunt.
Certiorari granted and case remanded for further proceedings consistent herewith.